                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   THEODORE LIAW,                                                  No. C 19-00396 WHA
                                                                         10                  Plaintiff,
                                                                         11                                                                   ORDER RE REQUEST TO
United States District Court




                                                                                v.                                                            EXTEND DEADLINE FOR
                                                                                                                                              EXPERT OPPOSITION
                               For the Northern District of California




                                                                         12   UNITED AIRLINES, INC.,                                          DISCLOSURES
                                                                         13                  Defendant.
                                                                         14                                                    /

                                                                         15          The Court has reviewed defendant’s request to extend the expert opposition disclosure
                                                                         16   deadline from October 14 to October 16 and plaintiff’s opposition thereto (Dkt. Nos. 41, 42).
                                                                         17   The expert opposition disclosure deadline is extended to October 16 for the expert affected by
                                                                         18   the power outage only. All other deadlines remain as per the case management scheduling
                                                                         19   order. Defendant’s request is GRANTED to the extent stated above only. Plaintiff’s reply
                                                                         20   deadline is extended for that specific expert only. This order notes that the last date to file
                                                                         21   dispositive motions is October 24 (Dkt. No. 26 ¶ 9) — not October 17, as the parties represent.
                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: October 12, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         26                                                         UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
